Citation Nr: 0329041	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether the veteran's claim of entitlement to an 
effective date earlier than October 9, 1998, for the award of 
service connection for chondromalacia patellae of the left 
knee, was timely appealed.

2.  Whether the veteran's claim of entitlement to an 
effective date earlier than October 9, 1998, for the award of 
service connection for mechanical low back pain with 
degenerative disc disease, was timely appealed.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, secondary to postoperative residuals of a right 
knee injury.

4.  Entitlement to an initial rating in excess of 20 percent 
for mechanical low back pain with degenerative disc disease.

5.  Entitlement an increased rating for postoperative 
residuals of right knee injury, evaluated as 10 percent 
disabling from December 1, 1999, to include restoration of 
the previously assigned 30 percent evaluation.

6.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patellae of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a July 1997 rating decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
postoperative residuals of a right knee injury.  Thereafter, 
in a July 1998 rating decision, the RO increased the 
evaluation for the right knee disability to 30 percent, 
effective January 1997.  By rating action in June 1999, the 
RO proposed to reduce the rating for the right knee 
disability from 30 percent to 20 percent.  In an August 1999 
rating decision, the RO denied the veteran's claims of 
entitlement to service connection for back and left knee 
disorders, both claimed as secondary to the service-connected 
right knee disability.  A September 1999 rating decision 
effectuated the rating reduction from 30 percent to 10 
percent for right knee injury instability and granted a 
separate 10 percent for right knee injury, arthritis, 
effective December 1, 1999.

In October 2000, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge, sitting in Washington, DC.  In March 2001, the Board 
remanded the veteran's claims of entitlement to service 
connection for low back and left knee disorders secondary to 
his service-connected right knee disability and an increased 
rating for his right knee disability, to include restoration 
of the previously assigned 30 percent, to the RO for further 
evidentiary development.  

In a January 2002 rating decision, the RO granted service 
connection and compensable disability evaluations for left 
knee and back disabilities, secondary to the veteran's 
service-connected right knee disability.  As such, the Board 
believes that there is no further issue in dispute as to the 
matters of service connection for back and left knee 
disorders.

In an April 2002 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for hypertension 
secondary to postoperative residuals of a right knee injury.

In a November 2002 written statement, the veteran's 
accredited service representative of record filed an 
"informal claim" for issues characterized as entitlement to 
pension, aid and attendance or housebound, pension election 
588, compensation, increase in compensation for hypertension, 
DIC, and other.  The RO may wish to contact the veteran and 
his representative to clarify his intent as to these matters.

The Board notes that in an October 1998 written statement the 
veteran stated that he wished "to request that my reopen 
claim be back dated to my previous increase when these 
injuries occurred.  These are collateral injuries from my 
original knee injury."  While it is not entirely clear, it 
appears that the veteran may be trying to raise an earlier 
effective date claim, perhaps for the grant of the 30 percent 
rating for his service-connected right knee disability that 
was granted effective January 1997.  The RO may wish to 
contact the veteran to clarify his wishes as to this matter.

The matter of whether timely substantive appeals were 
received regarding the veteran's claims for an effective date 
earlier than October 9, 1998, for the award of service 
connection for low back and left knee disabilities secondary 
to his right knee disability and initial ratings in excess of 
20 percent for a low back disability and in excess of 10 
percent for chondromalacia patellae of the left knee will be 
addressed in the remand section below.  The matter of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension 
secondary to postoperative residuals of a right knee injury 
will also be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  In June 1999, the RO notified the veteran of a proposal 
to reduce the evaluation of his service-connected 
postoperative residuals of a right knee injury to 10 percent 
based on an improvement shown in his disability and, in 
August 1999, the veteran filed a timely notice of 
disagreement as to the RO's proposed reduction.

2.  In a September 1999 rating decision, the RO reduced the 
veteran's evaluation for his service-connected post-operative 
residuals of a right knee injury from 30 percent to 10 
percent, and awarded a separate 10 percent evaluation based 
on arthritis in the right knee, effective from December 1, 
1999.  The rating reduction was based, primarily, on a 
single, rather cursory VA examination and scant outpatient 
treatment reports; there was credible, competent evidence 
indicative of severe, painful motion of the service connected 
right knee; and sustained material improvement in that 
service-connected disability under the ordinary conditions of 
life was not shown.

3.  From December 1, 1999, the competent and objective 
medical evidence of record indicates that the veteran's 
service-connected right knee disability is manifested, 
primarily, by painful, severe motion and weakness, with 
instability requiring wearing a knee brace, difficulty 
walking and standing for prolonged periods, right quadriceps 
muscle atrophy, limitation of flexion to 45 degrees, 
crepitation, tenderness, and mild effusion.


CONCLUSIONS OF LAW

1.  The veteran is entitled to restoration of a 30 percent 
evaluation for postoperative residuals of a right knee injury 
for the period from December 1, 1999.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a schedular rating in excess of 30 
percent for postoperative residuals of a right knee injury 
are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 
Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a June 1976 rating decision, the RO granted service 
connection for post-operative residuals of a right knee 
injury and awarded a 10 percent disability evaluation, under 
Diagnostic Code (DC) 5259.  The RO reached its decision, in 
large measure, based on pre-service and service medical 
records dated from 1971 to 1975 indicating that, prior to 
entering service, the veteran was hospitalized and diagnosed 
with a possible hemangioma or osteoidostemoa of the patella.  
Service clinical records indicate that he evidently underwent 
right knee surgery in January 1975 for excision of a right 
patella exostosis or a meniscectomy.  The RO also considered 
findings of a January 1976 VA examination that included the 
veteran's complaints of right knee tenderness, pain, and 
slipping when he walked, and clinical findings of well-healed 
surgical scars on the right knee without redness, swelling, 
or tenderness, but there was decreased sensitivity to pin 
prick over the anterior surgical scar, with flexion to 100 
degrees and extension lacking 20 degrees.  There was also 
mild crepitus, negative McMurray's sign and stable knee.  The 
veteran walked without a limp.

Thereafter, private medical records indicate that the veteran 
underwent right knee surgery in August 1984.  He repeatedly 
sought an increased rating for his service-connected right 
knee disability, but his claims were denied by the RO.

A February 1996 private orthopedic medical record from 
P.F.R., M.D., indicates that the veteran, who was 45 years 
old, had three previous right knee surgeries in service and 
his current occupation required occasional squatting, 
kneeling, and climbing, but not on a repetitive basis.  The 
veteran complained of anterior knee pain, symptoms of giving 
away, without complete locking and intermittent swelling.  He 
periodically took medication for his knee, but not currently.  
On examination, the veteran did not appear in acute distress.  
The veteran's right knee revealed a previous medial 
arthrotomy scar that was well healed; an anterior transverse 
patellar scar and several puncture wound scars from an 
apparent previous arthroscopy.  Range of motion was 
essentially normal; there was normal ligament stability and 
negative McMurray sign; there was marked crepitance and pain 
with compression of the patellofemoral joint, particularly 
through range of motion of 0 to 45 degrees.  Neurologic 
examination findings were normal.  X-rays of the veteran's 
right knee revealed abnormalities in the patellar 
configuration with degenerative changes.  The clinical 
impression was anterior knee pain, right knee, most likely 
all secondary to patellofemoral degenerative changes.  Dr. R 
advised the veteran to be re-evaluated by VA, and a brace and 
vigorous physical therapy were recommended.

A June 1996 VA outpatient orthopedic consultation report 
reflects the veteran's complaints of right knee pain, 
catching, and intermittent locking.  He occasionally wore a 
right knee brace.  On examination, it was noted that X-rays 
taken in March 1996 showed degenerative joint disease of the 
right patella, which was the final diagnosis.  

In January 1997, the RO received the veteran's current claim 
for an increased rating for his right knee disability.  
Associated with the claims file are private and VA medical 
records and examination reports and the veteran's oral and 
written statements, dated from 1996 to 2001.

A June 1997 VA orthopedic examination report reveals that the 
veteran had lost nine days from his job in the past year due 
to leg pain.  He wore a brace, and complained of increased 
pain.  Surgical intervention was suggested as a possibility.  
The veteran reported occasional right knee swelling, and was 
markedly restricted in the amount of exercise in which he 
could participate.  He had worsened pain, needed a new brace, 
and the right knee pain caused sleep difficulty.  He had 
difficulty standing for long periods and avoided steps.  He 
tended to "lock" his knee while walking to avoid 
collapsing.  Objectively, the veteran, who was 5 feet 10 
inches tall, weighed 235 pounds and walked with a slightly 
antalgic gait that favored his right knee.  There was normal 
passive range of motion but the veteran was able to squat 
only about halfway to the floor because of pain and weakness 
in the right knee.  There was a one-half inch atrophy of the 
thigh musculature on the right as compared with the left knee 
at both 2 inches and 5 inches above the superior margin of 
the patella.  The knee was scarred appropriate to the history 
of previous operations he had undergone.  The diagnoses were 
"SPO" (status postoperative?) right knee and degenerative 
joint disease of the right knee secondary to the injury and 
subsequent surgery.  X-rays taken at the time showed mild 
degenerative change within the knee.

A May 1998 VA outpatient orthopedic consultation report 
indicates that the veteran was seen for follow-up of his 
right knee disability.  His symptoms were essentially the 
same (apparently as when last seen) but he experienced flare-
ups more frequently.  Examination revealed increased 
effusion, range of motion from 3 to 115 degrees, and the knee 
was stable.  X-rays showed increased right knee 
patellofemoral degenerative joint disease.  In the 
orthopedist's opinon, the veteran most likely would need knee 
surgery in the future.

In a July 1998 rating decision, the RO granted a 30 percent 
disability evaluation for the veteran's postoperative 
residuals of a right knee injury under DC 5257, effective 
from January 1997.

In an August 1998 statement in association with a claim for 
an annual clothing allowance due to his right knee 
disability, the veteran reported that his right knee was 
severely restricted and had a tendency to give way during 
normal squatting.  He said he took Naproxen for pain and had 
to wear a knee brace for support.

In a December 1998 written statement, J.K., M.D., said he had 
treated the veteran since 1991 regarding his hypertension and 
arthritis.  Dr. K said that the veteran had a worsening of 
his arthritis in his knees over the last year that inhibited 
him from being physical active, had gained approximately 
thirty pounds, and weighed 261.  Dr. K. said the veteran 
reported knee discomfort when he tried to do any physical 
activity such as walking or jogging.  The veteran had left 
knee and back pain.  On examination, the veteran walked 
normally but had an obvious limp due to knee pain.  There was 
crepitus of both knees with tenderness over the medial aspect 
of the right knee, soreness of the back, and straight leg 
raise at 40 degrees bilaterally.  There was mild tenderness 
of the lumbar spine with pain bending at the waist to 90 
degrees.  The veteran had gait problems and obvious 
discomfort from supine to sitting position.  He needed anti-
inflammatory therapy.  He was concerned that the knee 
arthritis decreased his ability to ambulate, which aggravated 
his blood pressure and affected his cholesterol as well.  An 
exercise program was recommended.

In a December 1998 written statement, Dr. G.R.H. said he 
initially saw the veteran in January 1996 due to chronic 
right knee pain.  It was noted that the veteran had gained 
weight, and the physician recommended weight loss, diet and 
exercise.

In March 1999, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
described his knee injury and subsequent surgery and it was 
noted he likely had both cartilage and ligament damage.  The 
veteran complained of some knee aching and feeling of 
instability, but he denied the knee giving way or locking, 
shifting noticeably forwards or backwards, or to the side.  
He was careful on steps and ladders and was unable to run.  
When he lifted heavy objects, his left knee was not as stable 
as it should be, and he was unable to comfortably bend the 
knee more than half way down with weight bearing.  On 
examination, the veteran was described as well muscled, with 
strong quadriceps, bilaterally.  His knee was nontender to 
palpation.  Range of motion was from 0 to 110 degrees, but 
there was slight medial instability, with none laterally, 
posteriorly, or anteriorly.  The diagnostic impression was 
damaged cartilage and ligaments, postoperative, right knee, 
with residual reduced motion and slight instability.  The 
examiner stated that there had been no notable change in 
examination findings or X-rays in the interval since the 
veteran was last evaluated.  X-rays of the veteran's right 
knee taken at the time showed mild degenerative joint disease 
that was stable when compared with the 1997 examination.

According to a May 1999 VA outpatient clinic orthopedic 
record, the veteran was seen for complaints of bilateral knee 
pain with medial right knee pain when he walked.  Examination 
revealed increased tenderness and crepitus.  X-rays showed 
bilateral degenerative joint disease.  The clinical 
impression was bilateral degenerative joint disease, and the 
veteran was advised as to his choices of having knee 
replacement or arthroscopy of the right knee for loose 
bodies, but wanted to wait a bit longer.

In a June 1999 rating decision and notice letter to the 
veteran, the RO proposed to decrease the veteran's service-
connected right knee disability evaluation from 30 to 20 
percent.

In August 1999, the RO received the veteran's notice of 
disagreement as to the proposed reduction in rating of his 
right knee disability.  He indicated that he took Naproxen, 
which provided pain relief but did not increase the knee's 
range of motion or flexibility.  He said he was unable to do 
knee bends or squats without support and his quadriceps 
muscles were insufficiently strong to enable him to carry a 
50 pound box up or down a flight of stairs without his knees 
giving way, and indicated that he fell down the stairs while 
carrying a box that heavy.  He said his right knee affected 
his personal life, and had deteriorated such that lifting his 
foot from the gas pedal to the brake was painful and riding 
in a confined position caused pain.  

In a September 1999 rating decision, the RO decreased the 
veteran's evaluation for postoperative residuals of his right 
knee injury from 30 to a combined 20 percent rating, 
effective December 1, 1999.  The RO assigned a separate 10 
percent evaluation for arthritis shown by X-rays, under 
Diagnostic Code 5010-5260, and a 10 percent evaluation 
assigned for slight medial instability under DC 5257.  

In August 1999, the RO received the veteran's certificate 
regarding annual entitlement to a clothing allowance.  He 
reported having postoperative residuals of the right knee and 
noted that he wore a knee brace.

VA medical records dated in December 1999 include X-rays of 
the veteran's right and left knees and the clinical 
impression was degenerative joint disease, noted 
preferentially, involving the femoropatella and medial knee 
compartments bilaterally.

According to a May 2000 VA outpatient orthopedic surgery 
clinic note, the veteran was seen for follow up of his 
bilateral degenerative disease, PT (posterior tibial?).  His 
left knee was now worse than his right with more intense 
pain, weakness, and anterior instability.  The veteran's 
history of right knee surgery 1974 and 1985 was noted, with 
no prior left knee surgery.  On examination, his right knee 
revealed no effusion or erythema, with tibial flare, medial 
joint line tenderness, full range of motion with crepitus, 
and peripatellar tenderness.  X-rays showed bilateral, 
bicompartment degenerative joint disease with medial 
compartment narrowing and lateral patellar shift in the left 
knee.  The clinical assessment was bicompartment degenerative 
joint disease of the knees. 

According to treatment records from D.W.G., M.D., dated from 
August to November 2000, the veteran was initially seen in 
August 2000 when he complained of bilateral knee pain, worse 
on the left.  It was noted that the veteran had undergone 
right knee arthroscopy twice, and had been assigned a 10 
percent disability evaluation, which was increased to 30 
percent based upon a June 1997 VA examination and March to 
May 1998 VA medical records.  It was noted that the 
disability increase was granted for recurrent subluxation or 
lateral instability of the knee that was severe, and at that 
time the veteran had 1/2-inch atrophy in his right thigh and 
range of motion from 115 degrees.  Dr. D.W.G. said that the 
veteran continued to complain of pain and his knee giving 
way, with increased swelling and more difficulty walking 
around in his job.  On examination, the veteran's right knee 
had definite crepitation on range of motion, with medial 
joint line tenderness and opening to valgus stress.  There 
was no subluxation of the patella but there was definitely 
instability of the tibia relative to the distal femur.  The 
veteran had 1-inch of quadriceps atrophy in his right thigh 
relative to his left, and a 5-degree extensor lag with 
flexion to 110 degrees.  The assessment was degenerative 
arthritis to the knees, right greater than left, and the 
right was status post medial meniscectomy.  In Dr. D.W.G.'s 
opinion, the veteran's condition appeared to be getting 
worse, not better, and was as bad or worse than it had been.  
Vioxx was prescribed.

In an August 2000 activity status report, Dr. D.W.G. 
diagnosed degenerative arthritis of both knees, right greater 
than left, with three right knee surgeries.  Dr. D.W.G. noted 
the veteran's July 1998 increased disability evaluation and 
that, in 1999, the veteran was advised his knee was better 
and the disability rating decreased.  The veteran's physician 
said this was "impossible" and that the veteran's knee was 
only getting worse and the rating should remain 30 percent.

Dr. D.W.G. examined the veteran in September 2000, and 
quadriceps atrophy was noted.  The veteran's right knee 
opened approximately 10 degrees with valgus stress and there 
was pain, tenderness, and crepitation along the medial joint 
line.  The assessment was degenerative arthritis to the right 
knee following a total meniscectomy as well as arthroscopy 
times two.

According to an October 2000 VA outpatient orthopedic surgery 
medical record, the veteran was seen for evaluation of his 
degenerative joint disease of the right knee, for which he 
deferred surgery and tried an off-loading brace.  He claimed 
his left knee felt better and was more stable with that type 
of brace, and he wanted to try the off-loading brace on the 
right knee.  The clinical assessment was degenerative joint 
disease of the right knee with medial compartment narrowing, 
and the plan was to try a medial off-loading brace on the 
right knee.

At his October 2000 Board hearing, the veteran testified to 
having nearly constant right knee pain, with a tendency to 
lock.  He said his knee was not strong and required his 
caution in using steps and walking.  Driving more than thirty 
minutes was difficult for him, and caused knee pain.  He did 
not have instability when the knee came out of the joint, but 
had some serious almost falling-type incidents, when his knee 
just gave way, that were daily concerns.  He tried to walk 
with his knee locked, especially ascending stairs.  He was 
unable to fully bend his knee.  The veteran said that in 1997 
he underwent a thorough and comprehensive VA examination 
which led to the award of his 30 percent disability rating, 
but his 1998 VA examination was less thorough and led to his 
reduced rating.  He stated that his right knee condition had 
not improved and no private or VA doctor had indicated that 
his knee was going to improve.  He said the strong opinion 
was that his knee was going to worsen, and it had.  The 
veteran testified that he currently worked in a desk job, 
compiling data.  He said he was unable to stand for prolonged 
periods of time and his strength and endurance were very 
limited.  

Further, the veteran said both VA and a private physician, 
Dr. G., were treating the service-connected right knee.  He 
took Naprosyen for pain, and was advised that the only thing 
that would improve his condition was a total knee 
replacement, which he wished to avoid as long as possible, 
due to his age.  He said his right knee had not improved and 
was "bone on bone".  The veteran said his right knee 
disability prevented him from regularly exercising, and he 
had gained nearly 70 pounds since 1990.  His knee was too 
unstable to run.  He wore a right knee brace, but said a new 
off-loading brace was ordered for his right knee that took 
pressure off the knee and helped stabilize it.  The brace 
extended from approximately his mid-thigh to beyond his knee, 
and was a rigid brace.  He said his previous right knee brace 
supported the knee and kneecap and was not as rigid.  He wore 
that flexible cloth brace much of, but not all the time, and 
took it off when ever he had the opportunity.  The veteran 
reported that his knee swelled when he walked or stood during 
his workday.  It tightened up behind the knee, and the 
swelling at times was pronounced.  He said he used to 
exercise vigorously and played baseball and tennis, but was 
unable to do sports any more.  When he had a flare up, he 
used a Ben-Gay type ointment, which he said was useful.

A November 2000 office record indicates that Dr. D.W.G. 
examined the veteran, who complained of right knee pain and 
tenderness.  His knee was essentially as it was when last 
seen, and opened to valgus stress.  The veteran had a 5-
degree extensor lag, 1 inch of quadriceps atrophy, but good 
flexion to approximately 110 degrees.  The assessment was 
degenerative arthritis to the right knee after what sounded 
like a total medial meniscectomy.  In a written statement 
dated at the end of November 2000, Dr. D.W.G. opined that the 
veteran's right knee disability remained 30 percent 
disabling.

In March 2001, Dr. D.W. G. examined the veteran, who 
complained of right knee pain as well as back and left knee 
pain.  The veteran had a management-type job in an office, 
but frequently walked into the plant and said that distance 
at times was hundreds of yards on concrete floors, which was 
difficult for him.  He reported bilateral knee discomfort 
when he walked, with occasional giving way in both knees.  On 
examination, there was quadriceps atrophy and weakness to the 
veteran's right leg, that was the same quadriceps atrophy of 
approximately 1 inch and lack of 5 to10 degrees of extension 
that he had manifested in the past.  The right knee had 
medial joint line tenderness that opened to valgus stress.  
Range of motion was accompanied by crepitation and there was 
mild effusion.  The pertinent assessment was that the veteran 
was suffering primarily from degenerative arthritis in his 
right knee, well documented by arthroscopy and the medial 
meniscectomy.  In Dr. D.W.G.'s opinion, the veteran's right 
knee condition was only worsening.

According to a March 2001 written statement, J.N.E., M.D., an 
orthopedic surgeon, said he treated the veteran for the past 
16 to 17 years, had performed arthroscopic right knee 
surgery, and had not seen the veteran during the past year.  
The veteran was currently seen with complaints of bilateral 
knee pain and X-ray evidence of osteoarthritis and post-
traumatic arthritis.  Dr. J.N.E. said that the veteran had 
limitations that included an inability to do work that 
required prolonged standing, climbing, or squatting, and 
needed consistent quadriceps exercise.  It was noted that at 
some time, the veteran would need total knee replacements.  
Dr. J.N.E.'s office records dated the same day describe the 
veteran's increased knee symptoms, pain, stiffness, and 
swelling.  The veteran wore knee braces.  On examination, 
there was full range of hip motion without pain, and 
neurologic examination was normal with good reflexes, 
strength, and sensation.  The veteran had 5-degree knee 
flexion and contractures bilaterally and further flexion 
limited to 90 degrees.  He had crepitus with motion of the 
knee and very slight medial instability on the right knee.  
X-rays showed significant osteoarthritis of the knees, worse 
on the right than the left, with involvement of the 
patellofemoral joint.  Dr. J.N.E. said the veteran would have 
to decide whether to stay with conservative treatment or 
consider total knee arthroplasty.

In an April 2001 written statement, Dr. D. W.G. said he had 
treated the veteran since August 2000 for knee pain.  He 
noted that, in March 1999, the veteran had received a 30 
percent evaluation for the right knee disability based on 
examinations conducted in December 1998, although Dr. D.W.G. 
did not know what type of physicians the examiners were.  
During the time Dr. D.W.G. treated the veteran, the veteran 
had an antalgic limp that favored his right knee.  He had an 
approximately 1-inch quadriceps atrophy in the right thigh, 
crepitation on range of motion, medial joint line tenderness, 
opening to valgus stress, and an extensor lag.  It was the 
physician's initial assessment that the veteran's knee was 
progressively worsening, and the physician was puzzled by the 
rating reduction.  Dr. D.W.G. said that it was a matter of 
well-known fact that knees that have had the meniscus removed 
progressively deteriorate and, given the veteran's large 
stature, his knees will progressively worsen and require an 
ultimate total knee arthroplasty.

An April 2001 VA outpatient medical record indicates that the 
veteran was seen in the outpatient orthopedic surgery clinic.  
He had off-loading braces that he felt worked well to handle 
his symptoms, and was unable to commit to total knee 
replacement.  On examination, the veteran did not appear in 
acute distress, and had braces on both knees.  The assessment 
was bilateral, bi-compartment degenerative joint disease of 
both knees.

VA medical records indicate that, from July to November 2001, 
the veteran was seen for physical therapy treatment due to 
back pain.

Pursuant to the Board's March 2001 remand, the veteran 
underwent VA orthopedic examinations in August 2001.  
According to the examination report of the veteran's joints, 
the examiner reviewed the veteran's medical records.  The 
veteran gave a history of right knee surgery in 1974 and 
arthroscopy in 1985.  There was a scar on the medial aspect 
of his knee from the 1974 surgery.  The veteran's main 
problem was knee pain and weakness.  Standing produced 
increased pain and he tended to give way, which caused his 
left knee and back to hurt.  Treatment involved strong 
medication to relieve pain.  As to flare-ups, the veteran 
stated that the right knee hurt behind the knee in the 
popliteal area when it swelled.  He had hinged braces for 
both knees.  There was no dislocation or subluxation.  As to 
the effects of the condition on the veteran's daily 
activities or occupation, it was noted that the veteran was 
limited in getting out of a chair due to the pain in his 
knees, which was very difficult on his occupation.  It was 
noted that the veteran was right-handed and his right knee 
was affected.

On examination, the veteran was 72 inches tall and weighed 
264 pounds.  Examination of his right knee with the brace 
removed revealed palpation of the patella on the medial and 
lateral area of the patella and palpation of the popliteal 
area caused the veteran to complain of pain.  Maximum flexion 
of the right knee was to 45 degrees, and it was very painful 
at that point.  The Drawer sign was less than 1/8 of an inch 
as far as forward movement, and would have flexed at 45 
degrees.  45 degrees was where the veteran noted onset of 
pain in the knee.  There was mild crepitus with movement of 
the patella on the femur that was also quite painful to the 
veteran.  Straight leg raising was limited on the right to 15 
degrees and on the left to 25 degrees, which related to his 
back condition.  Diagnoses included chondromalacia patellae 
of the right knee, post-operative tumor of the right patella 
with 13/4 inch scar anteriorly, medial meniscus surgery due to 
injury of the right knee with residual, and possible 
cartilage removal from the patella by way of operation in 
1974 to smooth the cartilage on the posterior aspect of the 
patella of the right knee, post-operative arthroscopic 
surgery of the right knee with medial meniscus repair, and 
possible smoothing of the posterior aspect of the right 
patella at that time.  X-rays taken at the time showed mild 
degenerative change, with no significant interval change from 
March 1999.

In a separate August 2001 VA spinal examination report that 
addressed the etiology of any back and left knee disorder, 
the VA examiner noted the veteran's history of right knee 
disability in 1971 when a likely non-malignant tumor of the 
right patella was removed and was likely unrelated to the 
1974 surgery.  It was noted that the veteran probably 
experienced bilateral knee chondromalacia patella from a 
football injury that led to the 1974 surgery, when the 
veteran was told his cartilage of the patella was treated.  
The VA examiner said there was a possibility that the 
cartilage behind the patella, between the patella and the 
femur, could have been trimmed somewhat.  Trimming there 
usually produced more pain later on and required re-trimming.  
That could have been done in 1985.  The VA examiner said this 
was not good surgery and rarely, if ever, was done any more 
because it produced more difficulty than it corrected.  
According to the VA examiner, that would be the easiest way 
to explain why the veteran continued to have problems with 
his knees.  The VA examiner said the posterior patella 
cartilage was quite essential to the knee to prevent 
chondromalacia patella and more exaggerated knee pain.  In 
the VA physician's opinion, the veteran's chondromalacia had 
patella developed from exercises in service, his medial 
meniscus tear was from the injury playing football, and his 
back condition had developed as a consequence of lifting, 
which created a bulging disc and spurring of an arthritic 
nature in the back.

Office records from Dr. D.W.G., dated in March and April 
2002, reflect that the veteran had worsening pain in both 
knees, with crepitation, and the assessment was slow 
progression of osteoarthritis to both knees, left more 
symptomatic than right at the time.  

In a written statement received in April 2002, the veteran 
indicated that he experienced slight to severe recurrent 
subluxation and lateral instability, constant pain and aching 
of his right knee, weakness of his quadriceps muscles, a need 
to walk with locked knees to avoid failing and keep his 
balance, crepitus and loose bodies in the knee, an inability 
to squat or bend his knee without great pain, stiffness and 
banding of muscles behind the knee when sitting, standing and 
walking a prolonged distance, swelling, limited knee strength 
and endurance, nerve damage and tenderness along surgical 
line of right knee from 1974 surgery, and knee deformity from 
1974 surgery that was visible.  He said he experienced 
functional loss due to right knee disability in many ways, 
such as an inability to walk in the mall with his family 
without considerable pain.  He was limited in his exercise 
ability and had difficulty keeping his weight down.  The 
veteran said employment in the textile and manufacturing 
environment, in which he lived, required prolonged standing 
and walking ninety percent of the time, which limited his 
opportunity to find a job in his community.  

II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating and restoration of the 30 percent 
evaluation.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in a June 2001 
letter, the RO advised the veteran of the new VCAA and its 
effect on his claim.  A copy of the letter was also sent to 
the veteran's accredited service representative of record.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify documents complying with the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for a rating in excess of 10 percent for 
postoperative residuals of a right knee injury to include 
restoration of a previously assigned 30 percent evaluation.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  In the assignment of 
diagnostic code numbers, hyphenated diagnostic codes may be 
used.  Injuries will generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2003). Thus, the veteran's disease of traumatic arthritis 
(Diagnostic Code 5010) is evaluated as limitation of flexion 
(Diagnostic Code 5260).

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In addition, painful 
motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

The veteran's service-connected right knee disability - 
recurrent subluxation or lateral instability - is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that code, knee impairment is 
rated as 10 percent disabling if slight, and as 20 percent 
disabling if moderate.  Id.  Severe knee impairment warrants 
a 30 percent evaluation.  Id.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 
5258 and 5259.

In a precedent opinion, the VA General Counsel has held that 
a claimant who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003 and 
5257.  However, the General Counsel noted that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a rating may be assigned.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for such joint if it is a major joint.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; limitation to 
45 degrees is rated as 10 percent disabling; and limitation 
to 60 degrees is rated as 0 percent disabling.

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; limitation of 
extension to 10 degrees is rated as 10 percent disabling; and 
to 5 degrees or less is rated as noncompensably disabling.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (2003).

The veteran's service-connected right knee disability was 
rated as 30 percent disabling under Diagnostic Code 5257 from 
January 29, 1997, to November 30, 1999, and as 10 percent 
disabling thereafter.  The September 1999 rating decision 
also awarded a separate 10 percent disability rating for 
right knee arthritis under Diagnostic Code 5010-5260, 
effective December 1, 1999. 

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the 
rating reduction as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (December 1, 1999).  See June 21, 1999 notice 
letter of the proposed rating reduction.  The requisites of 
38 C.F.R. § 3.105(e) appear to have been satisfied in this 
case.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated "[i]n order for the VA to reduce certain service-
connected disability ratings, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied."  However, this 
regulation is not applicable in the instant case, since these 
regulatory provisions apply to ratings that have been in 
effect for long periods at a sustained level (five years or 
more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The 30 percent disability evaluation for the veteran's 
service-connected postoperative residuals of right knee 
injury was legally "in effect" from January 29, 1997, to 
November 30, 1999, a period substantially less than five 
years.

The Court has also held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated "after-
the-fact justification cannot resurrect a flawed rating, one 
which was arrived at in derogation of the regulations 
promulgated by the Secretary."  Id.  In Schafrath v. 
Derwinski, at 1Vet. App. at 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law - here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) - this Court . . 
. has ordered reinstatement of the prior rating."

It would appear that the March 1999 VA orthopedic 
examination, which apparently formed the primary basis for 
the rating reduction, did not full assess the severity of the 
veteran's service-connected postoperative residuals of a 
right knee injury, particularly regarding whether painful 
knee motion was elicited and its severity.  While, on said VA 
examination, the veteran's complaints included knee aching 
and a feeling of instability; an inability to comfortably 
bend his right knee more than half way down with weight 
bearing, the actual clinical findings revealed strong 
quadriceps bilaterally, with nontender knee to palpation and 
range of motion from zero to 100 degrees and "slight medial 
instability, none laterally, posteriorly or anteriorly.  
However, the veteran's complaints as to the severity of his 
right knee symptomatology appear credible to the Board, and 
outweigh any negative evidence on this point in controversy.  
In fact, on the March 1999 VA examination report, the 
examiner noted there was no notable change in examination 
findings or X-rays in the interval since the veteran was last 
evaluated, essentially a finding that the veteran's condition 
was the same as when last examined in 1998.

Furthermore, the December 1998 statement from Dr. J.K. is to 
the effect that the physician, who treated the veteran since 
1991, had found during the past year that the veteran 
experienced "worsening of arthritis in the knees that 
inhibits him from being as physically active as he would like 
to be."  Dr. J.K said that the veteran experienced 
discomfort in his knees from any physical activities like 
walking or jogging.  A gait problem was noted.

In sum, in view of the foregoing, and with all reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that the postoperative residuals of the right knee injury can 
reasonably be described as more nearly approximating a severe 
level of disability at the time of the said rating reduction, 
and that the veteran had worsening of his right knee 
disability, for the aforestated reasons.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Therefore, the Board 
concludes that said rating reduction was improper, and that 
restoration of the 30 percent evaluation for the service-
connected right knee disability is warranted.

The restored 30 percent evaluation for the service-connected 
postoperative residuals of right knee injury represents the 
highest schedular rating assignable for this disability under 
Diagnostic Code 5257.  Moreover, the most recent August 2001 
VA examination revealed range of motion was flexion to 45 
degrees and very painful and such finding would not warrant 
more than a 10 percent rating under DC 5260.  Nor has any 
examination reflected leg extension limited to 30 degrees, so 
as to warrant a 40 percent evaluation under DC 5261.  
Furthermore, while the veteran evidently requires a brace for 
knee stability, there is no medical evidence of nonunion of 
the tibia and fibula with loose motion requiring a brace, 
such as to warrant a 40 percent evaluation under Diagnostic 
Code 5262 or is the medical evidence referable to knee 
ankylosis such as to warrant a rating in excess of 30 percent 
under Diagnostic Code 5256. 

Although the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
and DeLuca v. Brown, supra, relate to functional loss due to 
pain, weakness, or other musculoskeletal pathology, 
Diagnostic Code 5257 essentially sets forth criteria that 
include painful motion and weakness.  The 1998 VA examiner 
and two private treating physicians all opined that the 
veteran's right knee disability had worsened, and not 
improved.  The May 1999 VA medical record describes increased 
tenderness and crepitation, and that the veteran had a choice 
of a total knee replacement or arthroscopic surgery.  VA 
treatment records dated in May 2000 reflect the veteran's 
complaints peripatellar tenderness with joint line 
tenderness, but no effusion, or erythema and, in October 
2000, a new medial off-loading brace was ordered for his 
right knee to replace a less supportive one.  Moreover, in an 
April 2001 statement, Dr. D.W.G. reported treating the 
veteran starting in August 2000 and he had an antalgic limp 
that favored his right knee, with 1 inch of quadriceps 
atrophy to the right thigh.  As previously discussed, the 
Board has weighed the credible evidence and provided detailed 
reasons for concluding that the veteran's service-connected 
residuals of postoperative right knee injury more nearly 
approximate severe knee impairment.  

Finally, with respect to the scars resulting from the 
postoperative residuals of the right knee injury, the Board 
notes that a separate compensable evaluation for residual 
scars is warranted under Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), only where none of the symptomatology is 
duplicative or overlapping with other service-connected 
disability arising from the same injury to the same 
anatomical location.  Although in his April 2002 written 
statement, the veteran asserted that he had a tender scar 
from his 1974 right knee surgery, the objective medical 
evidence has consistently described the veteran's right knee 
scars as well-healed without evidence of tenderness or 
neurologic impairment and he is not entitled to a compensable 
evaluation for neurologic impairment, limitation of function, 
or tender and painful scars, or scars that are poorly 
nourished under 38 C.F.R. § 4.118; DCs 7803, 7804, 7805 
(2003), effective prior to August 30, 2002.  Nor is a 
compensable evaluation warranted under new regulations for 
rating skin disabilities that became effective August 30, 
2002.  See 67 Fed. Reg. 62,889 (Oct. 9, 2002), effective 
August 30, 2002. 

Repeated examinations have shown that the veteran's right 
knee scars do not result in any limitation of motion, cause 
weakness, or otherwise limit function beyond that caused by 
the pain recognized in the current 30 percent evaluation 
under Diagnostic Code 5257.  The regulations prohibit the 
evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14; see Evans v. Brown, 9 Vet. App. 
273, 281 (1996) (a veteran cannot receive separate disability 
ratings for the same disability or the same manifestations).

However, the Board would point out in this regard that 
nothing in this decision affects the previously awarded 
separate 10 percent disability evaluation granted by the RO 
in September 1999 for the veteran's right knee disability 
based on x-ray evidence of arthritis, under Diagnostic Code 
5010-5260. 

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(2003).   There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Restoration of a 30 percent evaluation for postoperative 
residuals of right knee injury is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation in excess of 30 percent for postoperative 
residuals of a right knee injury, for the period from 
December 1, 1999, is denied.


REMAND

As noted above in detail, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  

Further, the veteran's service-connected low back disorder is 
evaluated as 20 percent disabling under Diagnostic Code 5293, 
which rates intervertebral disc syndrome.  However, effective 
September 23, 2002, the rating criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293 
were revised.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, DC 5293).  
Further, effective September 26, 2003, the rating criteria 
that addresses evaluating diseases and disabilities of the 
spine were also revised.  See 68 Fed. Reg. 51454-46 (Aug. 27, 
2003) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  While the RO advised the 
veteran of the rating criteria in effective prior to August 
2002 in its August 29, 2002 statement of the case (SOC), it 
has not advised the veteran of the revisions or considered 
the new criteria.  

Moreover, in September 2003, the Board received additional 
medical evidence from the veteran regarding his lower back 
and left knee disabilities.  An October 2001 electromyography 
(EMG) study was abnormal with evidence of mild right 
lumbosacral radiculopathy at L3 and L4 levels.  A July 2003 
magnetic resonance image (MRI) report of the veteran's left 
knee showed degenerative joint disease and an oblique tear of 
the posterior horn of the medial meniscus.  An August 2003 
statement from G.R.H., M.D., is to the effect that the 
veteran had low back pain that limited his ability to twist 
and turn and get up and down out of a chair.  It was noted 
that a MRI showed multi-level degenerative disc disease at 
L4-L5 and L5-S1.  Dr. H. said that degenerative joint disease 
was noted in the veteran's knee (right or left not specified) 
with an oblique tear of the posterior horn of the medial 
meniscus.  An August 2003 statement from L.T., D.C., reflects 
limited range of back motion, muscle spasms in the lumbar 
area and x-ray findings of degenerative arthritis in the 
lumbar and cervical spine.  Dr. T. noted sensory loss in the 
lower extremity and that a comparison of 2001 and 2003 MRI 
reports shows that the veteran developed disc protrusion at 
L3-4 that was not seen in 2001 and that the veteran's back 
pain continued to worsen.  In light of this new evidence, and 
with consideration that VA last examined the veteran in 
August 2001, the Board believes that further VA examination 
is needed to accurately assess the veteran's back disability 
in accordance with the new rating criteria and to assess the 
current severity of his left knee disability.

In addition, the veteran also claims an effective date 
earlier than October 9, 1998, for the grant of service 
connection for mechanical low back with degenerative disc 
disease and service connection for chondromalacia patella of 
the left knee with degenerative arthritis.  However, it does 
not appear that a timely substantive appeal was submitted 
regarding the claims.  In January 2002, the RO denied these 
claims and, in April 2002, the veteran submitted a timely 
notice of disagreement.  An SOC was issued in August 2002.  
In December 2002 and February 2003, SSOCs were issued that 
included a letter from the RO advising the veteran of the 
need to submit a substantive appeal and that his appellate 
rights expired on February 22, 2003.  A substantive appeal 
was not received regarding the matters of earlier effective 
dates for the grant of service connection for left knee and 
back disabilities secondary to service-connected right knee 
disabilities.  An SSOC must be issued regarding the matter of 
whether the veteran has timely appealed his claims for an 
earlier effective date.

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding the veteran's claims for 
initial ratings in excess of 10 percent for a left knee 
disability and 20 percent for a low back disability, it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time, particularly in 
view of the recent decision of the U.S. Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Finally, the Board notes that, in an April 2002 rating 
decision, the RO declined to find that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hypertension secondary to 
postoperative residuals of a right knee injury.  However, in 
an April 2003 Statement in Support of Claim (VA Form 21-
4138), the veteran said he disagreed with this decision and 
the analysis that supported it.  The Board construes the 
veteran's statement as a timely notice of disagreement.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiated 
appellate review of the RO's denial of the claim and bestowed 
potential jurisdiction on the court; therefore the Board 
should have remanded that issue to the RO, for issuance of a 
statement of the case).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.	The RO should issue a statement of the 
case regarding the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for hypertension as 
secondary to postoperative residuals of a 
right knee injury.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to that 
issue, should his claim then be returned 
to the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).

2.	The RO should issue a supplemental 
statement of the case regarding whether 
the veteran's claims for an effective 
date earlier than October 9, 1998, for 
the grant of service connection for 
mechanical low back pain with 
degenerative disc disease and 
chondromalacia patellae of the left knee 
with degenerative arthritis were timely 
appealed.  The SSOC should contain all 
the pertinent rules and regulations 
regarding the consequences of failure to 
submit a timely substantive appeal.

3.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claims for initial ratings in excess of 
10 percent for a left knee disability and 
20 percent for a low back disability, and 
he should be advised that he might submit 
any additional evidence in support of his 
claims.

4.	The RO should arrange for a VA 
examination (orthopedic/neurologic) of 
the veteran to determine the current 
severity of his service-connected 
mechanical low back pain with 
degenerative disc disease and his 
service-connected left knee 
chondomalacia.  All indicated tests and 
studies should be performed, including X-
rays and range of motion studies in 
degrees, and all clinical findings should 
be reported in detail.  The examiner 
should identify all neurological and 
orthopedic manifestations of the service-
connected low back and left knee 
disabilities and whether the 
symptomatology is consistent with the 
veteran's complaints.  (1) In particular, 
as to the veteran's back disability, the 
physician should indicate (a) the nature 
and duration of any incapacitating low 
back episodes over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by and 
treatment by a physician) and (b) any 
objective evidence of pain or functional 
loss due to pain, including whether it is 
at least as likely as not that pain could 
significantly limit functional ability 
during flare-ups and/or whether there is 
any weakened movement, excess 
fatigability or incoordination.  (2) The 
examiner is requested to render an 
opinion as to whether, during 
examination, there is mild, moderate, 
severe or pronounced intervertebral disc 
syndrome.  (3) Second, the examiner is 
requested to render an opinion regarding 
the effect, if any of the service-
connected low back disability on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  (4) As 
to the left knee disability, the examiner 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in related to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits extended use.  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  A 
rationale should be provided for all 
opinions offered.  The claims file, with 
a copy of this remand, should be made 
available to the examiner prior to the 
examination and the examination report 
should indicate whether the veteran's 
medical records were reviewed. 

5.	Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed.

6.	Thereafter, the RO should adjudicate the 
veteran's claims of entitlement to 
initial ratings in excess of 10 percent 
for a left knee disability and in excess 
of 20 percent for a low back disability 
and the matters of whether the veteran's 
claims for an effective date earlier than 
October 9, 1998, for the grant of service 
connection for left knee and low back 
disabilities secondary to service-
connected right knee disability were 
timely appealed.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with an SSOC.  The 
SSOC should contain notice of all 
relevant actins taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal since 
the February 2003 SSOC, including the new 
rating criteria for Diagnostic Code 5293, 
effective September 23, 2002 and those 
effective September 26, 2003, and the 
laws and regulations regarding the 
timeliness of a substantive appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals 


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

